DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant lists WO/2014/021405 paragraph [0093] of the specification but is not included on the IDS.
Specification
The disclosure is objected to because of the following informalities:
[BACK GROUND OF THE INVENTION] should be [BACKGROUND OF THE INVENTION].
[METHOD FOR PRODUCING ARTICLE HAVING METAL SHIN] should be [METHOD FOR PRODUCING ARTICLE HAVING METALLIC SHINE] or the like.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure teaches a first pressing force between 3 g/cm2 and 500 g/cm2 and not 3-500 kg/cm2 as claimed.
Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-7 and 11-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukiaki (JP 2014-153691).
Regarding claim 6, Yukiaki teaches a method for producing an article having a luster of gold, comprising steps of: (A) providing a powder containing at least one thiophene polymer [0019]; and (B) pressurizing the powder in a state in which the powder is not mixed with solvents or other materials or substances [0035].
Regarding claim 7, Yukiaki teaches the method according to claim 6, wherein the powder provided in step (A) is produced by chemical polymerization or electrochemical polymerization [0036].
Regarding claim 11, Yukiaki teaches the method according to claim 6, further comprising a step of loading the powder into a mold [0035], wherein in step (B), the powder is pressurized in the mold, and the article is formed from the powder pressurized powder [0035].
Regarding claim 12 Yukiaki teaches the method according to claim 6, further comprising a step of loading the powder onto a base member, (the compression molding machine clearly must have a base to be loaded) [0035] wherein in step (B), the powder is pressurized against the base member, and the article is formed by pressurizing the powder against the base member [0035].
Regarding claim 13, Yukiaki teaches a method of producing a printed matter having a luster of gold [0018], comprising steps of: (A)providing a toner comprising a powder containing at least one thiophene polymer [0019]; (B) loading the toner onto a base material in a state in which the toner is not mixed with solvents or other materials or substances [0035]; and (C) pressurizing the toner against the base member whereupon the luster of gold is generated on a surface of the printed matter [0035].
Regarding claim 14, Yukiaki teaches a toner made of powder containing at least one thiophene polymer as a color material for generating a luster of gold [0019].
Regarding claim 15, Yukiaki teaches the toner according to claim 14, wherein the powder contains a binder resin [0008].
Regarding claim 16, Yukiaki teaches the toner according to claim 15, wherein the binder resin is selected from the group consisting of a polyester resin, a polycarbonate resin, a polyvinylpyrrolidone resin, a polystyrene resin, a polymethyl methacrylate resin, and a styrene acrylic copolymer resin [0036].
Regarding claim 17, Yukiaki teaches the toner according to claim 14, wherein the powder also contains at least one of a magnetic substance, a wax, a charge control agent and an external additive [0053] [0055] [0067].
Regarding claim 18, Yukiaki teaches the toner according to claim 14, wherein the powder contains the thiophene polymer in an amount of from 0.1 to 100 wt.% [0035].
Regarding claim 19, Yukiaki teaches the toner according to claim 14, wherein the powder contains the thiophene polymer in an amount of from 1 to 100 wt.% [0035].
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852